Case 1:14-cv-07316-RJD-PK Document 61 Filed 11/05/18 Page 1 of 1 PageID #: 433



                    Shine Dingle and Dwayne Hicks v. City of New York, et al.
                                     14 CV 7316 (RJD) (PK)


          Defendants’ Witness List 1

              a. Retired Cpt. Sean Sharkey

              b. Lt. Joseph Barone

              c. Det. Kaylish Lopez

              d. Retired Det. Carlos Arroyo

              e. Det. Matthew McClusky

              f. NYPD Property Clerk Records Custodian




1
    Defendants reserve the right to call any witness listed by the plaintiffs.


                                                    1
